Exhibit 10.1

 

LIMITED WAIVER NO. 2
TO
AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

 

THIS LIMITED WAIVER NO. 2 TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Waiver”), dated as of November 12, 2015, is entered into by and
among the Lenders signatory hereto, PNC BANK, NATIONAL ASSOCIATION, in its
capacity as agent for the Lenders (in such capacity, the “Agent”), EMERGE ENERGY
SERVICES LP, a Delaware limited partnership (the “Parent Guarantor”), and each
of the undersigned Borrowers.  Terms used herein without definition shall have
the meanings ascribed to them in the Credit Agreement defined below.

 

RECITALS

 

A.            The Lenders, the Agent, the Parent Guarantor and the Borrowers
have previously entered into that certain Amended and Restated Revolving Credit
and Security Agreement, dated as of June 27, 2014 (as amended, modified and
supplemented from time to time, the “Credit Agreement”), pursuant to which the
Lenders have made certain loans and financial accommodations available to
Borrowers.

 

B.            The Required Lenders, the Agent, the Parent Guarantor and the
Borrowers have previously entered into that certain Limited Waiver No. 1, dated
as of October 19, 2015 (“Waiver No. 1”), to the Credit Agreement.

 

C.            The Borrowers have requested that the Required Lenders execute and
deliver this Waiver pursuant to Section 16.2(b) of the Credit Agreement to
extend the period of the waiver granted pursuant to Waiver No. 1.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Limited Waiver; Conditions.  The Borrowers have advised the
Lenders that they may be in breach of Section 6.5(b) [Financial Covenants —
Total Leverage Ratio] of the Credit Agreement as of September 30, 2015, for the
four fiscal quarter period then ended (the “Potential Known Default”), and have
requested a temporary waiver of any Default or Event of Default that may arise
out of such breach.  The Required Lenders hereby agree to waive the Potential
Known Default subject to the following conditions:

 

(a)           this waiver shall expire at 5:00 p.m. (New York City time) on
November 20, 2015 (the “Expiration Time”);

 

(b)           no Restricted Payment shall be made pursuant to Section 7.5(a) or
(b) of the Credit Agreement prior to the Expiration Time; and

 

(c)           the aggregate amount of Advances made on or after the effective
date of Waiver No. 1 and prior to the Expiration Time shall not exceed $25.0
million.

 

2.             Effectiveness of this Waiver.  The effectiveness of this Waiver
is subject to the satisfaction of the following conditions:

 

--------------------------------------------------------------------------------


 

(a)           The Agent shall have received this Waiver, fully executed by each
Credit Party, the Agent and Lenders constituting Required Lenders.

 

(b)           Each of the representations and warranties made by any Credit
Party in or pursuant to this Waiver, the Credit Agreement and the Other
Documents shall be true and correct in all material respects (or, if such
representation and warranty is, by its terms, limited by materiality (including
a Material Adverse Effect), then such representation and warranty shall be true
in all respects) on and as of the date hereof as if made on and as of the date
hereof (except to the extent any such representation or warranty specifically
relates to a certain prior date).

 

3.             Representations and Warranties.  Each Credit Party represents and
warrants as follows:

 

(a)           Authority.  Such Credit Party has the requisite corporate power
and authority to execute and deliver this Waiver, and to perform its obligations
hereunder and under the Other Documents to which it is a party.  The execution,
delivery and performance by such Credit Party of this Waiver have been duly
approved by all necessary corporate action and no other corporate proceedings
are necessary to consummate such transactions.

 

(b)           Enforceability.  This Waiver has been duly executed and delivered
by each Credit Party.  Each of this Waiver, the Credit Agreement and each Other
Document is the legal, valid and binding obligation of each Credit Party,
enforceable against each Credit Party in accordance with its terms, and is in
full force and effect.

 

(c)           Due Execution.  The execution, delivery and performance of this
Waiver are within the power of each Credit Party, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on any Credit Party.

 

(d)           No Default.  Other than the Potential Known Default, no Event of
Default or Default has occurred and is continuing.

 

4.             Governing Law.  This Waiver shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.

 

5.             Counterparts; Electronic Signatures.  This Waiver may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or other similar method of electronic
transmission shall be deemed to be an original signature hereto.

 

6.             Reference to and Effect on the Other Documents.

 

(a)           Except as specifically and to the extent waived above, the Credit
Agreement and all Other Documents, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed and shall
constitute the legal, valid, binding and enforceable obligations of Borrowers to
Agent and the Lenders.

 

(b)           Each Credit Party hereby acknowledges and agrees that all
Obligations shall continue to be secured by liens and security interests on all
of the Collateral, and nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
thereby.

 

2

--------------------------------------------------------------------------------


 

(c)           The execution, delivery and effectiveness of this Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Agent and/or the Lenders under any of the Other
Documents, nor constitute a waiver of any provision of any of the Other
Documents.

 

(d)           This Waiver constitutes an Other Document.

 

7.             Estoppel.  To induce Agent and the Lenders to enter into this
Waiver and to continue to make advances to the Borrowers under the Credit
Agreement, each Credit Party hereby acknowledges and agrees that, as of the date
hereof, there exists no right of offset, defense, counterclaim or objection in
favor of the Borrowers as against the Agent or any Lender with respect to the
Obligations.

 

8.             Integration.  This Waiver, together with the Credit Agreement and
the Other Documents, incorporates all negotiations of the parties hereto with
respect to the subject matter hereof and is the final expression and agreement
of the parties hereto with respect to the subject matter hereof.

 

9.             Severability.  If any part of this Waiver is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

 

10.          Submission of Waiver.  The submission of this Waiver to the parties
or their agents or attorneys for review or signature does not constitute a
commitment by Agent or the Lenders to modify or waive any provision of the
Credit Agreement, and this Waiver shall have no binding force or effect until
all of the conditions to the effectiveness of this Waiver have been satisfied as
set forth herein.

 

11.          Limited Nature of Waiver.  This Waiver shall be effective only in
this specific instance and for the limited period for which it is given, and
this Waiver shall not entitle Borrowers to any other or further waiver in any
similar or other circumstances.  This Waiver shall not be deemed to be a waiver
of any Default or Event of Default under the Credit Agreement (other than the
Potential Known Default to the extent set forth herein) or a waiver of any
breach, default or event of default under any Other Document, whether or not
known to the Agent or the Lenders and whether or not existing on the date of
this Waiver.

 

12.          Release.  Each Credit Party hereby absolutely and unconditionally
releases and forever discharges each Indemnified Party from any and all claims,
demands, causes of action, suits, controversies and liabilities of any kind,
nature or description arising under, in connection with or related to the Credit
Agreement or any Other Document, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which any
Credit Party has had, now has or has made claim to have against any such person
or entity for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Waiver, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

 

13.          Costs and Expenses. The Borrowers hereby reaffirm their agreement
under Section 16.9 of the Credit Agreement to pay or reimburse the Agent with
respect to its costs, expenses and fees, including, without limitation, all
reasonable fees and disbursements of legal counsel incurred by the Agent in
connection with this Waiver.

 

3

--------------------------------------------------------------------------------


 

14.          Guarantors’ Acknowledgment.  Each Guarantor hereby confirms and
agrees that its Guaranty is and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects.  Although Agent and the
Lenders have informed the Guarantors of the matters set forth above, and each
Guarantor has acknowledged the same, each Guarantor understands and agrees that
neither Agent nor any Lender has any duty under the Credit Agreement, the
Guaranty or any other agreement with any Guarantor to so notify any Guarantor or
to seek such an acknowledgement, and nothing contained herein is intended to or
shall create such a duty as to any transaction hereafter.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Waiver as of the date
first above written.

 

PARENT GUARANTOR:

EMERGE ENERGY SERVICES LP

 

 

 

 

By: EMERGE ENERGY SERVICES GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

 

BORROWERS:

EMERGE ENERGY SERVICES OPERATING LLC

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

 

 

ALLIED ENERGY COMPANY LLC

 

DIRECT FUELS LLC

 

SUPERIOR SILICA SANDS LLC

 

 

 

 

By: EMERGE ENERGY SERVICES OPERATING LLC, its sole member

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

 

 

 

ALLIED RENEWABLE ENERGY, LLC

 

 

 

 

By: ALLIED ENERGY COMPANY LLC, its sole member

 

 

 

 

 

By: EMERGE ENERGY SERVICES OPERATING LLC, its sole member

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

EMERGE ENERGY DISTRIBUTORS INC.

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Name: Warren B. Bonham

 

 

Title: Vice President

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Ron Eckhoff

 

 

Name: Ron Eckhoff

 

 

Title: V.P.

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Julie Castano

 

 

Name: Julie Castano

 

 

Title: SVP

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

BRANCH BANKING AND TRUST
COMPANY

 

 

 

 

 

By:

/s/ Lance McKoy

 

 

Name: Lance McKoy

 

 

Title: Senior Vice President

 

 

 

[If second signature is required]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

 

 

Morgan Stanley Bank, N.A.

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

Name: Dmitriy Barskiy

 

 

Title: Authorized Signatory

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

Royal Bank of Canada

 

 

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name: Jay T. Sartain

 

 

Title: Authorized Signatory

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

A LENDER:

Santander Bank, N.A.

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name: Aidan Lanigan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Puiki Lok

 

 

Name: Puiki Lok

 

 

Title: Vice President

 

Signature Page to Waiver No. 2 to Emerge Revolving Credit and Security Agreement

 

--------------------------------------------------------------------------------